Title: To Alexander Hamilton from Joseph Dwight, 16 December 1799
From: Dwight, Joseph H.
To: Hamilton, Alexander


          
            Sir.
            Bennington Decr. 16th. 1799.
          
          On Account of some Aspersions made on my Character, I have requested a Court of Inquiry, your Honor will Please if consistant to defer doing any thing respecting the Business till I give you a detail of the circumstances, which will enable you to jugde whether a Court of inquiry is necessary. I shall write Pr. Next Mail from this place which will be a few days hence—
          I am with Respect your Honors most Obt. & very Hble Servt—
          
            Joseph H. Dwight
            Lieut. 1st. Regt. Infantry
          
          His Excellency Majr. Genl. Hamilton
        